 

Exhibit 10.25

 

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

A.W. FLORIDA MOB PORTFOLIO

 

3131 NORTH MCMULLEN BOOTH ROAD, CLEARWATER, FLORIDA 33761

 

AND

 

1350 - 1370 EAST VENICE AVENUE, VENICE, FLORIDA 34285



THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this “Agreement”) is made
and entered into as of the Effective Date by and among AMERICAN REALTY CAPITAL
VII, LLC, a Delaware limited liability company (“Buyer”), as buyer, and AW
COUNTRYSIDE, LLC, a Delaware limited liability company (“Countryside Seller”),
and AW ST. ANDREWS, LLC, a Delaware limited liability company (“St. Andrews
Seller”; Countryside Seller and St. Andrews Seller are referred to herein,
individually and collectively, as “Seller”), as seller.

 

BACKGROUND

 

A.           Countryside Seller is the fee owner of the Land (defined below)
described on Exhibit A-1 attached hereto and made a part hereof (the
“Countryside Land”).

 

B.           St. Andrews Seller is the fee owner of the Land (defined below)
described on Exhibit A-2 attached hereto and made a part hereof (the “St.
Andrews Land”).

 

C.           Buyer desires to purchase the Property (defined below) and Seller
desires to sell the Property to Buyer on the terms and conditions set forth in
this Agreement.

 

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.          Terms and Definitions. The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.

 

(a)          “Broker” shall mean Healthcare Real Estate Capital, LLC, acting as
Seller’s agent.

 

(b)          “Closing” shall mean the consummation of the transaction
contemplated herein, which shall occur, subject to any applicable extension
periods set forth in this Agreement, on the date that is five (5) business days
following the Lender’s (as defined herein) approval of the Loan Assumption (as
defined herein). In no event shall Closing occur prior to the expiration of the
Due Diligence Period (as defined herein). The date of Closing is sometimes
hereinafter referred to as the “Closing Date.” Neither party will need to be
present at Closing, it being anticipated that the parties will deliver all
Closing documents and deliverables in escrow to the

 

 

 

 

 

Escrow Agent (or if both Buyer and Seller agree, to Buyer’s and/or Seller’s
counsel) prior to the date of Closing.

 

(c)          “Countryside Property” shall mean the Countryside Land and all
matters described in (ii)-(vii) of the definition of “Property” in connection
with the Countryside Land.

 

(d)          “Due Diligence Period” shall mean the period beginning upon the
Effective Date and extending until 11:59 PM EDT on the date that is thirty (30)
days thereafter or the date on which Seller receives written notice of Buyer’s
waiver of the Due Diligence Period. Seller shall deliver to Buyer all of the Due
Diligence Materials within five (5) business days after the Effective Date.

 

(e)          “Earnest Money” shall mean Five Hundred Thousand and No/100 Dollars
($500,000.00). The Earnest Money shall be delivered to Escrow Agent within three
(3) business days after the Effective Date. The Earnest Money shall be deposited
by Buyer in escrow with Escrow Agent, to be applied as part payment of the
Purchase Price at the time of Closing, or disbursed as agreed upon in accordance
with the terms of this Agreement. Seller and Buyer each shall pay one-half of
all reasonable escrow fees charged by Escrow Agent.

 

(f)           “Effective Date” The date that is one (1) business day after the
date of execution and delivery of this Agreement by both Seller and Buyer shall
be the “Effective Date” of this Agreement.

 

(g)          “Escrow Agent” shall mean Stewart Title Guaranty Company, whose
address is One Washington Mall - Suite 1400, Boston, MA 02108, Attention:
Annette Comer, Telephone: 617-933-2441, Telecopy: 617-727-8372; E-Mail:
acomer@stewart.com.

 

(h)          “Guarantor” shall mean each guarantor of the Leases.

 

(i)          “Guaranty” shall mean each guaranty executed by a Guarantor.

 

(j)          “Leases” shall mean those certain Leases described on Exhibit A-3
attached hereto and made a part hereof and referred to in Section 6(b)(i) of
this Agreement between Seller, as landlord, and the tenants described on Exhibit
A-3 attached hereto, as tenant (each tenant, individually, a “Tenant”, and
collectively, the “Tenants”), as amended. Each of the Leases may be referred to
herein individually as a “Lease” or the “Lease”).

 

(k)          “New Tenant(s)” shall mean those Tenants identified on Exhibit A-5
attached hereto and made a part hereof, who have entered into leases with
respect to certain demised premises within a Property, but, at the time of
Closing, may not be in possession of the premises demised under its respective
Lease, open for business to the public and/or paying full and unabated rent
under its Lease.

 

(l)          “Property” shall collectively mean (i) those certain parcels of
real property which are listed on Exhibits A-1and A-2 attached hereto, together
with all right, title and interest of Seller, if any, in and to the land lying
in the bed of any street or highway in front of or adjoining such real property,
and all appurtenances and all the estate and rights of Seller, if any, in and
appurtenant to such parcels of real property, including, without limitation, all

 

2

 

 

appurtenant easements and rights-of-way, and Buildings (as hereinafter defined)
and all other improvements thereon, and all air and subsurface rights
appurtenant to such parcels of real property, as the case may be (such parcels
of real property, together with all such rights and appurtenances, being
collectively referred to herein as the “Land”); (ii) all of the buildings (each
individually called a “Building” and collectively called the “Buildings”),
facilities and other improvements situated on the Land or required to be
constructed under the respective Leases (collectively, the “Improvements”);
(iii) all right, title and interest of Seller, if any, in and to the lighting,
electrical, mechanical, plumbing and heating, ventilation and air conditioning
systems used in connection with the Land and the Buildings, and all carpeting,
draperies, appliances and other fixtures and equipment attached or appurtenant
to the Land together with all personal property (other than furniture, equipment
not necessary to operate the Buildings or building systems and not permanently
affixed to the Buildings or Land, trade fixtures and inventory) owned by Seller
and located on the Land or on and/or in the Buildings (collectively, the
“Personal Property”); (iv) all right, title and interest of Seller in and to all
plans and specifications, architectural drawings, building permits and other
permits issued in connection with the construction, operation, use or occupancy
of the Improvements, and all warranties and guaranties respecting the Buildings
and Personal Property; (v) to the extent not otherwise described in subsection
(i), all right, title and interest of Seller in and to all leases respecting the
Buildings and Personal Property, including, without limitation, all prepaid rent
or security or other deposits thereunder and all right, title and interest of
the Affiliates under the Guaranties; (vi) all right, title and interest of
Seller in and to all licenses, permits, authorizations and approvals issued by
any governmental agency or authority which pertain to the Land and the
Buildings, to the extent they exist and are transferable and assignable; and
(vii) to the extent the same are assignable, all site plans, surveys, and plans
which relate to the Land. Any references to “Property” in the singular, such as
references to “a Property” or “each Property”, refer to an individual parcel of
Land and all matters described in (ii)-(vii) in connection with such Land.

 

(m)          “Purchase Price” shall mean Twenty Three Million and No/100 Dollars
($23,000,000.00). Notwithstanding the foregoing, in the event Buyer has not
received a fully executed and effective copy of the Hearing Center Lease (as
defined herein) by the Closing Date, then the Purchase Price allocated to the
St. Andrews Property (as defined herein) on Schedule 3(a) attached hereto and
made a part hereof shall be reduced by $350,000.00.

 

(n)          “Real Estate Taxes” shall mean all real estate taxes, rollback
taxes, personal property taxes, water and sewer use charges, or payments in lieu
of taxes, and any other charges and assessments constituting a lien on the
Property.

 

(o)          Seller and Buyer’s Notice address

 

(i)          “Seller’s Notice Address” shall be as follows, except as same may
be changed pursuant to the Notice section herein:

 

2801 PGA Boulevard – Suite 220

Palm Beach Gardens, Florida 33410

Attention: Brian Waxman

Tel. No.: (561) 687-5800

Email: bwaxman@awproperty.com

 

3

 

 

And to:

 

Jones Foster Johnston & Stubbs, P.A.

801 Maplewood Drive, Suite 22-A

Jupiter, Florida  33458

Attention: Scott L. McMullen, Esq.

Tel. No.: 561.650.8224

Email: smcmullen@jonesfoster.com

 

(ii)         “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:

 

Michael Weil

c/o American Realty Capital VII, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6505

Fax No.: (857) 207-3397

Email: mweil@arlcap.com

 

And to:

 

Jesse Galloway, Esq.

c/o American Realty Capital VII, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6516

Fax No.: (646) 861-7751

Email: jgalloway@arlcap.com

 

And Due Diligence Materials (if provided by email) to:

 

duediligence@arlcap.com

 

With hard copies and/or cds to:

 

James A. (Jim) Mezzanotte

c/o American Realty Capital VII, LLC

7621 Little Avenue, Suite 200

Charlotte, North Carolina 28226

Tel. No.: (704) 626-4410

Fax No.: (212) 415.6507

Email: jmezzanotte@arlcap.com

 

(p)          “St. Andrews Property” shall mean the St. Andrews Land and all
matters described in (ii)-(vii) of the definition of “Property” in connection
with the St. Andrews Land.

 

4

 

 

2.          Purchase and Sale of the Property.  Subject to the terms of this
Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, the Property for the Purchase Price.

 

3.          Payment of Purchase Price.

 

(a)          The portion of the Purchase Price to be paid by Buyer to Sellers at
Closing shall be the Purchase Price less the outstanding principal balance of
the Loan (hereinafter defined) as of the Closing Date (the "Cash Portion of the
Purchase Price"), plus or minus prorations, credits and adjustments as provided
in Section 4 and elsewhere in this Agreement. The allocation of the Purchase
Price as to each Property is set forth on Schedule 3(a) attached hereto. The
Cash Portion of the Purchase Price shall be paid by wire transfer of immediately
available funds to Escrow Agent, at the time of Closing, or as otherwise agreed
to between Buyer and Seller.

 

(b)          Notwithstanding anything contained in this Agreement to the
contrary, Buyer shall have no obligation to purchase the Property unless and
until (and subject to any of Buyer's termination rights contained in this
Agreement) Seller and Buyer have secured from the existing mortgagee of the
Property (the "Lender") approval for an assumption of the loan secured by the
Property (the "Loan Assumption" and "Loan" respectively) to be executed by Buyer
at Closing, which shall have:

 

(i)          an original principal balance as set forth on Schedule 3(b)
attached hereto and made a part hereof;

 

(ii)         an annual interest rate as set forth on Schedule 3(b) attached
hereto);

 

(iii)        payments based upon a thirty (30) year amortization schedule
throughout the term of the Loan;

 

(iv)        intentionally deleted;

 

(v)         a maturity date as set forth on Schedule 3(b) attached hereto;

 

(vi)        such loan document modifications as Buyer may request to address
Buyer’s parent’s compliance with real estate investment trust laws and
regulations and its offering materials, including, but not limited to,
modifications to covenants regarding ongoing financial reporting, transfers and
distributions of excess cash flow; and

 

(vii)       no requirement for personal recourse liability from any shareholder,
owner, officer or employee of Buyer, except for customary carve-out guaranties
that are acceptable to Buyer in its sole discretion.

 

(c)          Buyer shall be responsible for any and all fees and expenses of
Lender in connection with the Loan Assumption, including an assumption fee in an
amount not to exceed one percent (1%) of the Loan. Notwithstanding anything to
the contrary contained in this Agreement, if the Loan Assumption is not approved
by Lender on or before the date that is sixty

5

 

 

 

(60) days after the Effective Date, or if Lender affirmatively disapproves the
Loan Assumption for any reason at any time, Buyer shall have the right to
terminate this Agreement and receive the Earnest Money. Upon such termination,
neither party shall have any further rights, obligations or liabilities
hereunder, except as otherwise expressly set forth herein.

 

(d)          Commencing on the date that is the fifth (5th) business day after
the Effective Date, Buyer and Seller shall use commercially reasonable efforts,
including without limitation, the furnishing of all commercially reasonable
documents, executed forms, instruments, financial statements and other materials
requested by Lender, in a timely manner, to obtain the consent of the Lender to:

 

(i)          the transfer of the Property to Buyer or a bankruptcy remote,
special purpose entity to be formed by Buyer to purchase the Property as
permitted pursuant and subject to the provisions of Section 25 herein (the
"Buyer Entity"), the governance of which may involve an independent director(s)
or other person who is not employed by Buyer or an affiliate of Buyer;

 

(ii)         the assumption of the Loan by Buyer or the Buyer Entity;

 

(iii)        the loan document modifications referenced in Section 3(b)(vi)
above; and

 

(iv)        a release of Seller and/or any of its affiliates, members or
principals from all liabilities arising under the Loan for periods after
Closing, including, without limitation, any liability under any guaranty or
indemnity executed by Seller and/or any of its affiliates, members or principals
in favor of Lender relating to the Loan; provided, however, that notwithstanding
anything in this Agreement to the contrary, Seller acknowledges that Buyer will
propose the Buyer Entity (which Buyer Entity shall be formed and established to
qualify as bankruptcy remote, special purpose entity in compliance with the
customary requirements for so-called "securitized loans") to the Lender to
assume the Loan and Buyer will determine in its sole and absolute discretion the
entity it will offer to the Lender to provide guarantees of non-recourse carve
outs and any required environmental or other indemnity. If Lender consents to
the Loan Assumption in accordance with the provisions of this Section, the Buyer
Entity shall assume and agree to pay and perform at Closing the obligations
under the Loan that arise from and after the Closing, in each case subject to
the prorations and adjustments provided for in this Agreement.

 

(e)          The parties agree that the value of the Personal Property is de
minimis, and no part of the Purchase Price is allocated to it.

 

4.          Proration of Expenses and Payment of Costs and Recording Fees.

 

(a)          Prorations. The following items will be prorated as of 12:01 A.M.
on the Closing Date, with all items of income and expense for the Property being
borne by Buyer from and after (and including) the Closing Date: Tenant
Receivables (hereinafter defined) and other income and rents that have been
collected by Seller as of Closing; fees and assessments; prepaid expenses and
obligations under service contracts which are assigned, if any; accrued
operating

 

6

 

 

expenses; Real Estate Taxes; and any assessments by private covenant for the
then-current calendar year of Closing.

 

(b)          Taxes

 

(i)          If Real Estate Taxes for the year of Closing are not known or
cannot be reasonably estimated, Real Estate Taxes will be prorated based on Real
Estate Taxes for the year prior to Closing. Any additional Real Estate Taxes in
the nature of “roll back” taxes or relating to the year of Closing arising out
of a change in the use of the Land and Improvements or a change in ownership
shall be paid by Seller when due and payable, and Seller will indemnify Buyer
from and against any and all such Real Estate Taxes arising out of the transfer
of the Property, which indemnification obligation will survive the Closing.

 

(ii)         If Seller has engaged or will engage prior to the expiration of the
Due Diligence Period, consultants for the purpose of protesting the amount of
taxes or the assessed valuation for certain tax periods for the Property
(“Protest Proceedings”), any cash refunds or proceeds actually distributed
(collectively, “Cash Refunds”) will be apportioned as described below. Any Cash
Refunds (including interest thereon) on account of a favorable determination,
after deduction of costs and expenses incurred for such Protest Proceedings,
shall be: (A) the property of Seller to the extent such Cash Refunds were for
Real Estate Taxes paid by Seller applicable to a period prior to the Closing
Date; (B) prorated between Buyer and Seller for taxes paid for a period during
which the Closing Date occurred; and (C) the property of Buyer for Real Estate
Taxes for a period after the Closing Date. Seller and Buyer agree to notify the
other in writing of any receipt of a Cash Refund within fifteen (15) business
days of receipt of such Cash Refund. To the extent either party obtains a Cash
Refund, a portion of which is owed to the other party, the receiving party shall
deliver the Cash Refund to the other party within fifteen (15) Business Days of
its receipt. Buyer agrees and acknowledges that Seller has the right to initiate
proceedings to protest the valuation of any of the Property prior to the
expiration of the Due Diligence Period. Seller agrees to give Buyer notice of
Seller’s intent to initiate such proceedings prior to initiation of such
proceedings and at any time subsequent to the end of the Due Diligence Period
shall obtain Buyer’s consent to initiation of such proceedings, which consent
may be unreasonably withheld.         

 

(c)          Utilities. Buyer will take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. The Seller will ensure that
all utility meters are read as of the Closing Date. Seller will be entitled to
recover any and all deposits held by any utility company as of the Closing Date.

 

(d)          Tenant Receivables. Rents due from Tenants under Leases (including
operating expense and real estate tax contributions or reimbursements and
similar charges (collectively, “Pass-Through Expenses”)), set-offs due or
required to be paid under or by reason of the Leases (collectively called
“Tenant Receivables”) shall be adjusted by appropriate credit to the Seller or
Buyer (as the case may be) on the Closing Date. If, at the Closing Date, any
Tenant is in arrears in the payment of rents (“Uncollected Delinquent Tenant
Receivables”), Seller will disclose the same to Buyer in writing or on the rent
roll to be delivered to Buyer pursuant to Section 10 hereof and such amounts
shall not be adjusted on the Closing Date. Prior to the

 

7

 

 

Closing Date, Seller shall use Seller’s current business practices to collect
Uncollected Delinquent Tenant Receivables. If Buyer shall collect Uncollected
Delinquent Tenant Receivables within ninety (90) days after the Closing Date,
then Buyer shall turn over to Seller the arrearages so collected, less the
reasonable cost of collection thereof, if any; provided, however, Seller may
continue to seek to collect the Uncollected Delinquent Tenant Receivables by
legal action following the Closing Date. All rents collected by Buyer after the
Closing Date (except for amounts specifically billed and paid as end of year
reconciliation payments for Pass-Through Expenses, which shall be separately
accounted for and allocated, pro rata, between Seller and Buyer as their
interest may appear) shall be first applied to rents due and payable after the
Closing Date and only the excess thereof shall be paid over to Seller on account
of the Uncollected Delinquent Tenant Receivables. Seller shall prepare the
reconciliation for Pass-Through Expenses for the Property and provide such
reconciliation to Buyer and Buyer’s property manager. Buyer agrees to cause its
property manager to cooperate with Seller in preparing such reconciliation. To
the extent that items to be apportioned hereunder may be required to be paid
directly by a Tenant under its Lease, the same shall not be apportioned,
provided, however, that such items shall have been paid by such Tenant currently
through the month including the Closing Date. The provisions of this
subparagraph 4(d) shall survive Closing and the delivery of the Deed
(hereinafter defined). Seller expressly agrees that if Seller receives any
amounts after the Closing Date which are attributable, in whole or in part, to
any period after the Closing Date, Seller will notify Buyer of such fact and
will remit to Buyer that portion of the monies so received by Seller to which
Buyer is entitled within ten (10) business days after receipt thereof. With
respect to unbilled Tenant Receivables, Buyer covenants and agrees to cause its
property manager to (A) bill the same in the ordinary course of its business and
(B) cooperate with Seller to determine the correct amount of operating expenses
and/or taxes due.

 

A reconciliation or determination of Pass-Through Expenses, Uncollected
Delinquent Tenant Receivables and unbilled Tenant Receivables due under the
Leases shall be made at Closing to the extent possible. To the extent such
information is not available at Closing, the foregoing shall be subject to
adjustment following the Closing in accordance with the terms of Section 4(e),
below. The provisions of this Section 4(d) will survive the Closing.

 

(e)          If final bills are not available or cannot be issued prior to
Closing for any item being prorated under Section 4(a) through (d), then, for
each separate item for which an adjustment is to be made, the following will
apply: (i) initially the matter subject to allocation at Closing (including
without limitation the Pass-Through Expenses) shall be re-prorated within sixty
(60) days following the Closing; (ii) a further adjustment of prorated items
shall occur one hundred twenty (120) days following the close of the calendar
year in which the Closing occurs; and (iii) a final adjustment shall occur not
later than twelve (12) months after the Closing. All such rights and obligations
under this Section 4(e) will survive the Closing.

 

(f)          All security deposits under the Leases collected and not properly
applied by Seller as of the Closing (and interest thereon if required by law or
contract) must be transferred or credited to Buyer at Closing. As of the
Closing, Buyer will assume each Seller’s obligations related to the security
deposits, but only to the extent they are credited or transferred to Buyer.

 

8

 

 

(g)          Seller shall pay or be charged with the following costs and
expenses in connection with this transaction:

 

(i)          All Title Policy premiums, including search costs and a survey
endorsement, up to a maximum amount of $9,384.76 for the St. Andrews Property
and $6,155.13 for the Countryside Property, but excluding any other endorsements
issued in connection with such policies other than endorsements that Seller
elects to purchase to cover title issues, if any;

 

(ii)         Transfer taxes and conveyance fees on the sale and transfer of the
Property;

 

(iii)        Broker’s commission payments in accordance with Section 24 of this
Agreement;

 

(iv)        All fees relating to the granting, executing and recording of the
Deed for each Property; and

 

(v)         Any leasing commissions, tenant improvement allowances or rent
abatements related to the Leases or the Hearing Center Lease.

 

(h)          Buyer shall pay or be charged with the following costs and expenses
in connection with this transaction:

 

(i)          Title Policy premiums (A) in excess of the amounts charged to
Seller in Section 4(g)(i) and (B) for any endorsements issued in connection
therewith other than endorsements that Seller elects to purchase to cover title
issues, if any, and other than a survey endorsement;

 

(ii)         All costs and expenses in connection with the Loan Assumption,
including Lender’s title policy, costs for the filing of all documents necessary
to complete the Loan Assumption and related documentary stamp tax and
intangibles tax; and

 

(iii)        Buyer shall pay for the cost of its own survey, Phase I
environmental study and due diligence investigations.

 

(i)          Each party shall pay its own legal fees incidental to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.

 

(j)          Interest on the Loan shall be prorated as of Closing, and Seller
shall receive a credit at Closing for the balance of all tax, insurance and
other reserves held by Lender and not otherwise distributed to Seller at
Closing.

 

(k)          Seller and Buyer each shall pay one-half of all reasonable escrow
fees charged by Escrow Agent.

 

5.          Title. At Closing, Seller agrees to convey to Buyer fee simple
marketable title to each Property by special warranty deed, free and clear of
all liens, defects of title, conditions,

 

9

 

 

easements, assessments, restrictions, and encumbrances except for Permitted
Exceptions (as hereinafter defined).

 

6.          Examination of Property. Seller and Buyer hereby agree as follows:

 

(a)          Buyer shall order a title commitment (the “Title Commitment”) from
Escrow Agent, a survey and a zoning report for each Property promptly after the
date hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include, and Seller shall be obligated
to remove of record prior to or at Closing, any mechanic’s lien or any monetary
lien, fine or penalty, or any deeds of trust, mortgage, or other loan documents
secured by the Property, other than the Loan Documents (defined below), or any
judgments and federal and state tax liens (collectively, “Liens”). Seller shall
be required to cure or remove all Liens (by payment, bond deposit or indemnity
acceptable to Escrow Agent). Seller shall have no obligation to cure any Title
Matter objected to, except the Liens as aforesaid, provided Seller notifies
Buyer of any objections which Seller elects not to remove or cure within five
(5) business days following receipt of Buyer’s objections. In the event that
Seller refuses to remove or cure any objections, Buyer shall have the right to
terminate this Agreement upon written notice to Seller given within five (5)
business days after receipt of Seller’s notice, upon which termination the
Earnest Money, and all interest earned thereon, shall be returned to Buyer and
neither party shall have any further obligation hereunder, except as otherwise
expressly set forth herein. If any matter not revealed in the Title Commitment
is discovered by Buyer or by the Escrow Agent and is added to the Title
Commitment by the Escrow Agent at or prior to Closing, Buyer shall have until
the earlier of (i) ten (10) days after the Buyer’s receipt of the updated,
revised Title Commitment showing the new title exception, together with a
legible copy of any such new matter, or (ii) the Closing Date, to provide Seller
with written notice of its objection to any such new title exception (an
“Objection”). If Seller does not remove or cure such Objection prior to the
Closing Date, Buyer may terminate this Agreement, in which case the Earnest
Money, together with all interest earned thereon, shall be returned to Buyer,
Seller shall reimburse Buyer up to $50,000.00 for all out of pocket costs and
expenses incurred hereunder solely in the event Seller caused such Objection(s)
from and after the effective date of the Title Commitment, and neither party
shall have any further obligation hereunder, except as otherwise expressly set
forth herein.

 

(b)          Within five (5) business days following the Effective Date, Seller
shall provide to Buyer copies of the following documents and materials
pertaining to each Property to the extent within Seller’s possession or
reasonably obtainable by Seller or Seller’s counsel: (i) a complete copy of all
leases and lease guaranties affecting the Property and all amendments thereto
and of all material correspondence relating thereto; (ii) a copy of all surveys
and site plans of the Property, including without limitation any as-built survey
obtained or delivered to tenants of the Property in connection with its
construction; (iii) a copy of all architectural plans and specifications and
construction drawings and contracts for improvements located on the Property;
(iv) a copy of Seller’s title insurance commitments and policies relating to the
Property; (v) a copy of the certificate of occupancy (or local equivalent) and
zoning reports for the Property; and of all governmental permits/approvals; (vi)
a copy of all environmental, engineering and physical condition reports for the
Property; (vii) copies of the Property’s real

 

10

 

 

estate tax bills for the current and prior two (2) tax years or, if the Property
has been owned by Seller for less than two (2) tax years, for the period of
ownership; (viii) the operating budget and any common area maintenance (CAM)
reconciliations of the Property for the current year and following year, if
available; (ix) the operating statements and delinquency reports of the Property
for the twenty four (24) calendar months immediately preceding the Effective
Date or if a Tenant has been operating for less than twenty-four (24) months,
for the period of operation; (x) all service contracts and insurance policies
which affect the Property, if any; (xi) a copy of all warranties relating to the
improvements constructed on the Property, including without limitation any
structural slab or roof warranties; (xii) a written inventory of all items of
personal property to be conveyed to Buyer, if any; (xiii) the notes, mortgages
and other loan documents securing repayment of the Loan, as listed on Exhibit K
attached hereto and made a part hereof (collectively, the “Loan Documents”);
(xiv) Tenant financials for each Tenant, to the extent reasonably available to
Seller and consistent with each such Tenant’s reporting requirements; (xv) a
complete copy of any feasibility study completed by the developer of the
Property; (xvi) a copy of all primary and secondary state licenses or regulatory
permits for the Property; and (xvii) a copy of any documents relating to a
waiver of life safety code or physical plant requirements (collectively, the
“Due Diligence Materials”). Seller shall deliver any other documents relating to
the Property reasonably requested by Buyer, to the extent within Seller’s or its
affiliates’ or agents’ possession or reasonably obtainable by Seller, within
three (3) business days following such request. Additionally, during the term of
this Agreement, Buyer, its agents and designees, shall have the right to enter
the Property for the purposes of inspecting the Property, conducting soil tests,
and making surveys, mechanical and structural engineering studies, inspecting
construction, and conducting any other investigations and inspections as Buyer
may reasonably require to assess the condition and suitability of the Property;
provided, however, that such activities by or on behalf of Buyer on the Property
shall not damage the Property nor materially interfere with construction on the
Property or the conduct of business by Tenants under the Leases; and provided
further, however, that Buyer shall indemnify and hold Seller harmless from and
against any and all claims or damages to the extent resulting from the
activities of Buyer on the Property, and Buyer shall repair any and all damage
caused, in whole or in part, by Buyer and return the Property to substantially
its condition prior to such damage, which obligation shall survive Closing or
any termination of this Agreement. Seller shall reasonably cooperate with the
efforts of Buyer and the Buyer’s representatives to inspect the Property. After
the Effective Date, Buyer shall be permitted to speak and meet with the Tenants
in connection with Buyer’s due diligence. Upon signing this Agreement, Seller
shall provide Buyer with the name of a contact person(s) for the purpose of
arranging site visits. Buyer shall give Seller reasonable written notice (which
in any event shall not be less than two (2) business days) before entering the
Property, and Seller may have a representative present during any and all
examinations, inspections and/or studies on the Property. Buyer shall have the
unconditional right, for any reason or no reason, to terminate this Agreement by
giving written notice thereof to Seller and the Escrow Agent prior to the
expiration of the Due Diligence Period, in which event this Agreement shall
become null and void as to such Property, Buyer shall receive a refund of the
Earnest Money, and all rights, liabilities and obligations of the parties under
this Agreement shall expire, except as otherwise expressly set forth herein.

 

(c)          Within two (2) business days following the Effective Date, Seller
shall request a waiver of each Tenant’s right of first refusal, right of first
offer or other purchase option, if any, to purchase the Property. Seller shall
use diligent and good faith efforts to obtain

 

11

 

 

an estoppel certificate in the form attached hereto as Exhibit F (each, an
“Estoppel Certificate,” and collectively, “Estoppel Certificates”) from each
Tenant. It shall be a condition of Closing that Seller shall have obtained
Estoppel Certificates from at least eighty-five percent (85%) of all Tenants (on
a rentable square footage basis) of each Property (the “Estoppel Threshold”),
including all of the Major Tenants (defined below). If the Estoppel Threshold is
satisfied but Seller has not obtained Estoppel Certificates from each Tenant,
then Seller shall execute and deliver to Buyer or Escrow Agent at Closing, an
estoppel certificate in substantially the same form as the Estoppel Certificate
for each such Tenant (each, a “Seller Estoppel Certificate”). Each Seller
Estoppel Certificate shall be subject to the same survival and liability
limitations as Seller’s representations and warranties hereunder. “Major
Tenants” shall mean the following Tenants: Diagnostic Clinic Medical Group
(BCBS), St. Andrews Surgery Center and Center for Sight. Seller shall promptly
deliver to Buyer photocopies or pdf files of each executed Estoppel Certificate
when Seller receives the same. Buyer and Seller shall agree upon a reasonable
time for Seller to request Estoppel Certificates in light of the anticipated
timing of the Loan Assumption approval. All estoppel certificates under this
Section 6(c) shall be certified to Buyer, the applicable Approved Assignee and
Lender and successors and assigns (and simultaneously provide Buyer with a copy
of such request). Within five (5) business days following the date that Buyer
has received complete copies of the Lease and Guaranty, Buyer may propose
modifications or additions to the form of Estoppel Certificate.

 

(d)          Seller shall use good faith efforts to obtain a subordination,
non-disturbance and attornment agreement from each Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (each such
agreement, an “SNDA”).

 

(e)          Seller shall use good faith efforts to obtain estoppel certificates
with respect to reciprocal easement agreements as may be reasonably requested by
Buyer.

 

(f)          Seller shall use good faith efforts to enter into a lease with
Ear-Resistible Hearing Center for the 2,591 square foot space at the St. Andrews
Property known as Suite 104, including the following terms: (i) five (5) year
term, with rent commencing at the Closing Date of the St. Andrews Property; (ii)
initial base rent of $57,002.00 per annum, with annual increases of three
percent (3%) thereto; (iii) tenant shall be obligated to pay landlord its
pro-rata share of the increase in annual property operating expenses over the
amount of 2014 annual property operating expenses; (iv) no rent abatement,
tenant improvement allowance or other monetary concessions granted to tenant,
unless paid in full by Seller or credited to Buyer at Closing; (v) no landlord
work obligations; (vi) no options granted to tenant to terminate the lease prior
to its expiration date or lease additional space at or purchase the St. Andrews
Property; (vii) each individual owner of tenant shall be required to deliver a
personal guaranty of tenant’s lease obligations; and (viii) tenant shall be
obligated to provide to landlord a security deposit in an amount equal to one
(1) month’s rent (the “Hearing Center Lease”). Seller shall provide Buyer with a
copy of the initial draft of the Hearing Center Lease and any subsequent
revisions thereto promptly after such document is distributed or received by
Seller. The Hearing Center Lease shall be subject to Buyer’s prior written
consent, which shall not be unreasonably withheld or delayed. Buyer shall not be
deemed to be acting unreasonably if it denies consent to the Hearing Center
Lease if the form presented for approval does not conform to the requirements
set forth in this Section 6(f).

 

12

 

 

7.          Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking with respect to any Property, Seller shall notify Buyer
in writing of same. Until Closing, the risk of loss or damage to the Property,
except as otherwise expressly provided herein, shall be borne by Seller. In the
event all or any portion of any Property is damaged in any casualty or condemned
or taken (or notice of any condemnation or taking is issued) so that: (a) any
Tenant has a right of termination or abatement of rent under its Lease, or (b)
with respect to any casualty, if the cost to repair such casualty would exceed
$50,000, or (c) with respect to any condemnation, any Improvements or access to
the Property or more than five percent (5%) of the Property is (or will be)
condemned or taken, then, Buyer may elect to terminate this Agreement by
providing written notice of such termination to Seller within ten (10) business
days after Buyer’s receipt of written notice of such condemnation, taking or
damage, upon which termination the Earnest Money shall be returned to Buyer, and
neither party hereto shall have any further rights, obligations or liabilities
under this Agreement, except as otherwise expressly set forth herein. With
respect to any condemnation or taking (of any notice thereof), if Buyer does not
elect to cancel this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing the rights of
Seller to the awards, if any, for the condemnation or taking, and Buyer shall be
entitled to receive and keep all such awards. With respect to a casualty, if
Buyer does not elect to terminate this Agreement or does not have the right to
terminate this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing the rights of
Seller to the proceeds under Seller’s insurance policies covering such Property
with respect to such damage or destruction (or pay to Buyer any such proceeds
received prior to Closing) and pay to Buyer the amount of any deductible with
respect thereto, and Buyer shall be entitled to receive and keep any monies
received from such insurance policies.

 

8.          Earnest Money Disbursement. The Earnest Money shall be held by
Escrow Agent, in trust, and disposed of only in accordance with the following
provisions:

 

(a)          If the Closing occurs, Escrow Agent shall deliver the Earnest Money
to, or upon the instructions of, Seller and Buyer on the Closing Date to be
applied as part payment of the Purchase Price. If for any reason the Closing
does not occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer
only upon receipt of a written demand therefor from such party, subject to the
following provisions of this clause (a). Subject to the last sentence of this
clause (a), if for any reason the Closing does not occur and either party makes
a written demand (the “Demand”) upon Escrow Agent for payment of the Earnest
Money, Escrow Agent shall give written notice to the other party of the Demand
within one (1) business day after receipt of the Demand. If Escrow Agent does
not receive a written objection from the other party to the proposed payment
within five (5) business days after the giving of such notice by Escrow Agent,
Escrow Agent is hereby authorized to make the payment set forth in the Demand.
If Escrow Agent does receive such written objection within such period, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.
Notwithstanding the foregoing provisions of this clause (a), if Buyer delivers a
notice to Escrow Agent stating that Buyer has terminated this Agreement on or
prior to the expiration of the Due Diligence Period, then Escrow Agent shall
immediately return the Earnest Money to Buyer without the necessity of
delivering any notice to, or receiving any notice from Seller.

 

13

 

 

(b)          The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting the scope or
nature of Escrow Agent’s duties. Seller and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or made by Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of Escrow Agent.
Escrow Agent has executed this Agreement in the place indicated on the signature
page hereof in order to confirm that Escrow Agent shall hold the Earnest Money
in escrow, and shall disburse the Earnest Money pursuant to the provisions of
this Section 8.

 

9.            Default

 

(a)          In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled, as its
sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing, and such amount shall be paid
to Seller as liquidated damages and as Seller’s sole remedy hereunder. Seller
hereby waives any right to recover the balance of the Purchase Price, or any
part thereof, and the right to pursue any other remedy permitted at law or in
equity against Buyer. In no event under this Section or otherwise shall Buyer be
liable to Seller for any punitive, speculative or consequential damages.

 

(b)          In the event that Buyer is ready, willing and able to close in
accordance with the terms and provisions hereof, and Seller defaults in the
obligations herein taken by Seller, with respect to the Property, Buyer may, as
its sole and exclusive remedy, either: (i) waive any unsatisfied conditions and
proceed to Closing in accordance with the terms and provisions hereof; (ii)
terminate this Agreement by delivering written notice thereof to Seller no later
than Closing, upon which termination the Earnest Money shall be refunded to
Buyer, Seller shall pay to Buyer all of the out-of-pocket costs and expenses
incurred by Buyer in connection with this Agreement up to $50,000.00, which
return and payment shall operate as liquidated damages and to terminate this
Agreement and release Seller and Buyer from any and all rights,

 

14

 

 

obligations and liability hereunder, except those which are specifically stated
herein to survive any termination hereof; (iii) enforce specific performance of
Seller’s obligations hereunder; or (iv) by notice to Seller given on or before
the Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”), and the “Closing Date” shall be moved to the
last day of the Closing Extension Period. If Buyer so extends the Closing Date,
then Seller may, but shall not be obligated to, cause said conditions to be
satisfied during the Closing Extension Period. If Seller does not cause said
conditions to be satisfied during the Closing Extension Period, then Buyer shall
have the remedies set forth in Section 9(b) (i) through (iii) above except that
the term “Closing” shall read “Extended Closing”.

 

10.         Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, with respect to each Property as set forth below,
and delivery by Buyer to Seller of the Purchase Price in accordance with the
terms of this Agreement. Seller shall deliver to Escrow Agent for the benefit of
Buyer at Closing the following executed documents for each Property (except as
otherwise noted below):

 

(a)          A Special Warranty Deed in the form attached hereto as Exhibit B
(the “Deed”);

 

(b)          An Assignment and Assumption of Leases, Guaranties and Security
Deposits, in the form attached hereto as Exhibit C;

 

(c)          A Bill of Sale for the Personal Property, if any, in the form
attached hereto as Exhibit D;

 

(d)          An Assignment of Contracts, Permits, Licenses and Warranties in the
form of Exhibit E;

 

(e)          An original of each Estoppel Certificate obtained by Seller dated
no earlier than thirty (30) days prior to the date of Closing. In addition, the
business terms of each Estoppel Certificate must be in accordance with and not
contradict the corresponding Lease. If any Lease and any amendments, bearing the
original signatures of the landlord and tenant thereunder have not been
delivered to Buyer previously, a copy thereof confirming that the copy is true,
correct and complete shall be attached to the corresponding Estoppel
Certificate;

 

(f)          To the extent required under Section 6(c) hereof, an original of
each Seller Estoppel Certificate dated as of the Closing Date;

 

(g)          A settlement statement setting forth the Purchase Price, all
prorations and other adjustments to be made pursuant to the terms hereof, and
the funds required for Closing as contemplated hereunder;

 

(h)          All transfer tax statements, declarations and filings as may be
necessary or appropriate for purposes of recordation of the Deed;

 

(i)          Good standing certificates and corporate resolutions or member or
partner consents, as applicable, and such other documents as reasonably
requested by Escrow Agent;

 

15

 

 

(j)          Originals of the Warranties (as hereinafter defined) re-issued at
Seller’s expense, to Buyer or Tenant, as requested by Buyer;

 

(k)          A certificate pursuant to Section 1445 of the Internal Revenue Code
of 1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;

 

(l)          An owner’s title affidavit as to mechanics’ liens and possession
and other matters in customary form reasonably acceptable to Buyer and Escrow
Agent;

 

(m)          An original SNDA from each Tenant fully executed and notarized by
such Tenant, if requested by Buyer;

 

(n)          With respect to each Tenant, a Letter to Tenant in form of Exhibit
H attached hereto;

 

(o)          An updated Rent Roll (defined below), arrears report and schedule
of security deposits and letters of credit, certified by Seller to be true and
correct;

 

(p)          Intentionally deleted;

 

(q)          A bring down certificate with respect to Seller’s representations
and warranties provided herein in a form reasonably satisfactory to Seller and
Buyer;

 

(r)          The agreement documenting the Loan Assumption and any other
documents reasonably required by the Lender;

 

(s)          With respect to the St. Andrews Property, and to the extent
obtained by Seller, the fully executed and effective Hearing Center Lease; and

 

(t)          Such other instruments as are reasonably required by Buyer or
Escrow Agent to close the escrow and consummate the purchase of the Property in
accordance with the terms hereof.

 

At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b), (g), (h), (m)
and (r) above. Buyer shall have the right to advance the Closing upon five (5)
days prior written notice to Seller; provided that all conditions precedent to
both Buyer’s and Seller’s respective obligations to proceed with Closing under
this Agreement have been satisfied (or, if there are conditions to a party’s
obligation to proceed with Closing that remain unsatisfied, such conditions have
been waived by such party). Buyer shall have a one-time right to extend the
Closing for up to five (5) business days upon written notice to Seller to be
received by Seller on or prior to the date scheduled for the Closing. If Buyer
timely exercises this right to extend, any document that Seller is obligated to
provide that is “time sensitive” does not need to be provided again by Seller.
The Closing shall be held through the mail by delivery of the closing documents
to the Escrow Agent on or prior to the Closing or such other place or manner as
the parties hereto may mutually agree.

 

16

 

 

11.         Representations by Seller. For the purpose of inducing Buyer to
enter into this Agreement and to consummate the sale and purchase of the
Property in accordance herewith, Seller makes the following representations and
warranties to Buyer as of the date hereof and as of the Closing Date with
respect to each Property:

 

(a)          Seller is a limited liability company duly formed, validly existing
and in good standing under the laws of its state of organization, and to the
extent required by law, the State in which the Property is located. Seller has
the power and authority to execute and deliver this Agreement and all closing
documents to be executed by Seller, and to perform all of Seller’s obligations
hereunder and thereunder. Neither the execution and delivery of this Agreement
and all closing documents to be executed by Seller, nor the performance of the
obligations of Seller hereunder or thereunder will result in the violation of
any law or any provision of the organizational documents of Seller or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Seller is bound. The execution, delivery and performance
of this Agreement does not require the consent or approval of any court,
administrative or governmental authority and does not result in the creation or
imposition of any lien or equity of any kind whatsoever upon, or give to any
other person any interest or right (including any right of termination or
cancellation) in or with respect to, any material agreement to which Seller is a
party or the business or operations of Seller or any of its properties or
assets;

 

(b)          Except for any tax appeals and/or contests initiated by Seller
and/or Tenants, if any, Seller has not received any written notice of any
current or pending litigation, condemnation proceeding or tax appeals affecting
Seller or the Property and Seller does not have any knowledge of any pending
litigation, condemnation proceeding or tax appeals against Seller or the
Property; Seller has not initiated, nor is Seller participating in, any action
for a change or modification in the current subdivision, site plan, zoning or
other land use permits for the Property and Seller has no knowledge that the
Property may be rezoned;

 

(c)          Seller has not entered into any leases, subleases, contracts,
licenses or other agreements affecting the Property which will be binding upon
Buyer after the Closing other than the Leases and the agreements referenced on
Exhibit J annexed hereto;

 

(d)          Except for violations which have been cured or remedied on or
before the date hereof, Seller has not received any written notice from (or
delivered any notice to) (i) any governmental authority regarding any violation
of any law applicable to the Property and Seller does not have knowledge of any
such violations and (ii) any third party that the Property or the current use
thereof violates any private covenant, restriction, easement or encumbrance and
Seller does not have any knowledge of any such violation;

 

(e)          Seller has fee simple title to the Property free and clear of all
liens and encumbrances except for Permitted Exceptions and Seller is the sole
owner of the entire lessor’s interest in each Lease. The Property constitutes
one or more separate tax parcels for purposes of ad valorem taxation;

 

(f)          With respect to each Lease: (i) the Lease forwarded to Buyer under
Section 6(b) is a true, correct and complete copy of the Lease; (ii) the Lease
is in full force and effect and there is no default thereunder; (iii) no
brokerage or leasing commissions or other

 

17

 

 

compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of the current term of the Lease or
any extension or renewal thereof; (iv) Seller has no outstanding obligation to
provide Tenant with an allowance to construct, or to construct at its own
expense, any tenant improvements, except as set forth in Schedule 11(f)(iv)
attached hereto; (v) intentionally deleted; (vi) Tenant is not entitled to
rental concessions or abatements for any period subsequent to the scheduled date
of Closing, except as set forth in Schedule 11(f)(vi) attached hereto; (vii)
Tenant has not prepaid any rents as of the date hereof nor has Tenant delivered
a security deposit, letter of credit or other security in connection with the
Lease, except as set forth on Schedule 11(f)(vii) attached hereto; (viii) Tenant
has not made any request for any assignment, transfer, or subletting in
connection with all or a portion of the premises demised to Tenant which is
presently pending or under consideration by Seller; (ix) all specified work
required to be performed by the landlord under the Lease up to the date of
Closing has been completed or will be completed, at Seller’s expense, prior to
the Closing; (x) Seller has not received and has no knowledge of any pending
notices from Tenant electing to vacate the premises leased to Tenant or
exercising any right of Tenant to terminate the Lease; and (xi) Seller has
heretofore billed Tenant for all fixed rent and additional rent due under the
Lease as of the date hereof;

 

(g)          Attached hereto as Exhibit A-4 and made a part hereof is a true,
correct and complete copy of the rent roll for the Property (the “Rent Roll”);

 

(h)          There are no occupancy rights, leases or tenancies affecting the
Property other than the Leases. Neither this Agreement nor the consummation of
the transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein, which has not been terminated;

 

(i)          The transactions contemplated hereby either (i) will not constitute
a sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;

 

(j)          To Seller’s knowledge, except as set forth in the environmental
reports previously delivered by Seller to Buyer, no hazardous substances have
been generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”) and no adverse environmental
condition exists at the Property. Seller has not received any written notice
from (nor delivered any notice to) any federal, state, county, municipal or
other governmental department, agency or authority (1) concerning any petroleum
product or other hazardous substance discharge or seepage at, on, around or
under the Property, or migrating from the Property, in violation of any
Environmental Laws or; (2) of any pending actions, suits, claims and/or
proceedings claiming that Seller, any Tenant or the Property is in violation of
any Environmental Laws. For purposes

 

18

 

 

of this Subsection, “hazardous substances” shall mean any substance or material
which is defined or deemed to be hazardous or toxic pursuant to any
Environmental Laws. To Seller’s knowledge, there are no underground storage
tanks located on the Property;

 

(k)          Exhibit I attached hereto is a true, correct and complete listing
of all warranties in effect for the Property (the “Warranties”);

 

(l)          Seller is not a “foreign person” within the meaning of Section
1445(f)(3) of the Internal Revenue Code;

 

(m)          There presently exists no unrestored casualty or condemnation
affecting the Property;

 

(n)          With respect to each Guaranty: (a) the Guaranty forwarded to Buyer
under Section 6(b) is a true, correct and complete copy of the Guaranty; and (b)
the Guaranty is in full force and effect and there is no default thereunder; and

 

(o)          With respect to the Loan: (i) attached hereto as Exhibit K is a
complete list of the Loan Documents; (ii) the Loan Documents are valid and in
full force and effect on the date hereof; and (iii) to Seller’s knowledge, no
event of default has occurred and is continuing, nor, to Seller’s knowledge, has
any material event or omission occurred which, with the giving of notice or the
lapse of time, or both, would constitute an event of default by Seller
thereunder.

 

The representations and warranties of Seller shall survive Closing for a period
of one (1) year.

 

12.         Representations by Buyer. Buyer represents and warrants to, and
covenants with, Seller as follows:

 

(a)          Buyer is a limited liability company duly formed, validly existing
and in good standing under the laws of Delaware, is authorized to consummate the
transaction set forth herein and fulfill all of its obligations hereunder and
under all closing documents to be executed by Buyer, and has all necessary power
to execute and deliver this Agreement and all closing documents to be executed
by Buyer, and to perform all of Buyer’s obligations hereunder and thereunder.
This Agreement and all closing documents to be executed by Buyer have been duly
authorized by all requisite corporate or other required action on the part of
Buyer and are the valid and legally binding obligation of Buyer, enforceable in
accordance with their respective terms. Neither the execution and delivery of
this Agreement and all closing documents to be executed by Buyer, nor the
performance of the obligations of Buyer hereunder or thereunder will result in
the violation of any law or any provision of the organizational documents of
Buyer or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Buyer is bound.

 

The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.

 

13.         Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to
pay the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with

 

19

 

 

the following conditions precedent with respect to each Property on and as of
the date of Closing:

 

(a)          Seller shall deliver to Buyer on or before the Closing the items
set forth in Section 10 above;

 

(b)          Buyer shall receive from Escrow Agent or any other title insurer
approved by Buyer in its judgment and discretion, a current ALTA owner’s form of
title insurance policy, or irrevocable and unconditional binder to issue the
same, with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);

 

(c)          Buyer shall have received a valid and permanent final certificate
of occupancy (or the equivalent thereof) for the Property which shall not
contain any contingencies or require any additional work to be completed;

 

(d)          With the exception of the New Tenants, each Tenant shall be in
possession of the premises demised under its respective Lease, open for business
to the public and paying full and unabated rent under such Lease and no Tenant
shall have assigned its Lease or sublet the Property;

 

(e)          The representations and warranties of Seller contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Seller shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Seller
prior to or at the Closing;

 

(f)          Seller shall have delivered to Buyer a written waiver by each
applicable party of any right of first refusal, right of first offer or other
purchase option that such party has to purchase the Property, or any part
thereof, from Seller;

 

(g)          Lender shall have given approval of the Loan Assumption on the
terms described in Section 3(b) hereof; and

 

(h)          Seller shall have made all contributions, payments and/or
reimbursements and completed any and all work required by any governmental
authority in connection with the construction and development of the Property,
including, without limitation, as required by any variance or site plan
approval.

 

In the event that any of the foregoing condition precedent have not been
satisfied as of the Closing Date, Buyer shall have the right terminate this
Agreement by delivering written notice thereof to Seller no later than the date
which is fifteen (15) days after the Closing Date, upon which termination the
Earnest Money shall be refunded to Buyer, and with respect to a failure under
Sections (a), (e) or (f) above, Seller shall pay to Buyer upon receipt of
reasonable

 

20

 

 

documentary evidence of all of the out-of-pocket costs and expenses actually
incurred by Buyer in connection with this Agreement up to $50,000.00, which
return and payment shall operate to terminate this Agreement and release Seller
and Buyer from any and all liability hereunder, except those which are
specifically stated herein to survive any termination hereof. Notwithstanding
the foregoing sentence, Seller shall not be obligated to pay Buyer’s
out-of-pocket costs and expenses in the event Buyer terminates the Agreement for
Seller’s failure to deliver the Estoppel Certificates or SNDAs required under
Section 6.

 

14.         Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent with respect to each Property on and as of the
date of Closing:

 

(a)          Buyer shall deliver to Escrow Agent on the Closing Date the
remainder of the Purchase Price, subject to adjustment of such amount pursuant
to Section 4 hereof;

 

(b)          The representations and warranties of Buyer contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Buyer shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing; and

 

(c)          Lender shall have given approval of the Loan Assumption on the
terms described in Section 3(b) hereof.

 

15.         Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.

 

16.         Seller Covenants. Seller agrees that it: (a) shall continue to
operate and manage each Property in the same manner in which Seller has
previously operated and managed such Property; (b) shall, subject to Section 7
hereof and subject to reasonable wear and tear, maintain each Property in the
same (or better) condition as exists on the date hereof; and (c) shall not,
without Buyer’s prior written consent, which, after the expiration of the Due
Diligence Period may be withheld in Buyer’s sole discretion: (i) amend the
Leases or Guaranties in any manner, nor enter into any new lease, other than the
Hearing Center Lease, license agreement or other occupancy agreement with
respect to any Property; (ii) consent to an assignment of any Lease or a
sublease of the premises demised thereunder or a termination or surrender
thereof; (iii) terminate any Lease nor release any guarantor of or security for
any Lease unless required by the express terms of such Lease; (iv) cause, permit
or consent to an alteration of the premises

 

21

 

 

demised under the Leases (unless such consent is non-discretionary); and/or (v)
amend the Loan Documents in any manner or enter into any new loan documents with
respect to the Loan. Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of any Property, whether insured or not.

 

17.         314 Audit. Upon Buyer’s request, for a period of one (1) year after
Closing, Seller shall make the financial statements, including balance sheets,
income statements, stockholders’ equity statements and cash flow statements and
related notes prepared in accordance with United States generally accepted
accounting standards, and any and all books, records, correspondence, financial
data, leases, delinquency reports and all other documents and matters (other
than confidential and privileged information) maintained by Seller or their
agents and relating to receipts, expenditures, contributions and distributions
reasonably necessary to complete an audit pertaining to each Property for the
three (3) most recent full calendar years and the interim period of the current
calendar year (collectively, the “Records”) available to Buyer and/or its
auditors for inspection, copying and audit by Buyer’s designated accountants,
and at Buyer’s expense. Seller shall provide Buyer and/or its auditors, but
without expense to Seller, with copies of, or access to, such factual and
financial information as may be reasonably requested by Buyer or its designated
accountants, and in the possession or control of Seller, to enable Buyer to file
any filings required by the Securities and Exchange Commission (the “SEC”) in
connection with the purchase of each Property. Seller understands and
acknowledges that Buyer is required to file audited financial statements related
to each Property with the SEC within seventy-one (71) days of the Closing Date
and agree to provide any Records and requested reasonable representations and/or
certifications to the Buyer’s auditors, on a timely basis to facilitate Buyer’s
timely submission of such audited financial statements.

 

18.         Performance on Business Days. A "business day" is a day which is not
a Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.

 

19.         Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.

 

20.         Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

 

22

 

 

21.         No Representations or Warranties. Buyer hereby acknowledges,
understands and agrees that it has an opportunity to inspect the Property as set
forth in Section 6 herein, and except as set forth in this Agreement, the
Property shall be conveyed at Closing to Buyer in “as-is” condition with no
representation or warranties whatsoever.

 

22.         Applicable Law. This Agreement shall be construed under the laws of
the State or Commonwealth in which the Property is located, without giving
effect to any state's conflict of laws principles.

 

23.         Tax-Deferred Exchange. Buyer and Seller respectively acknowledge
that the purchase and sale of the Property contemplated hereby may be part of a
separate exchange (an “Exchange”) being made by each party pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated with respect thereto. In the event that either party (the
“Exchanging Party”) desires to effectuate such an exchange, then the other party
(the “Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party
in order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.

 

24.         Broker’s Commissions. Buyer and Seller each hereby represent that,
except for the Broker listed herein, there are no other brokers involved or that
have a right to proceeds in this transaction. Seller shall be responsible for
payment of commissions to the Broker pursuant to a separate written agreement
executed by Seller. Seller and Buyer each hereby agree to indemnify and hold the
other harmless from all loss, cost, damage or expense (including reasonable
attorneys' fees at both trial and appellate levels) incurred by the other as a
result of any claim arising out of the acts of the indemnifying party (or others
on its behalf) for a commission, finder's fee or similar compensation made by
any broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with

 

23

 

 

respect to any claim by Broker). The representations, warranties and indemnity
obligations contained in this section shall survive the Closing or the earlier
termination of this Agreement.

 

25.         Assignment. Buyer may assign its rights under this Agreement,
provided, however, that no such assignment shall relieve Buyer of any of its
obligations hereunder until Closing is complete. Buyer is entering into this
Agreement for and on behalf of two related special purpose entities titled ARHC
CSCLWFL01, LLC, with respect to the Countryside Property, and ARHC SAVENFL01,
LLC, with respect to the St. Andrews Property (individually and collectively,
“Approved Assignee”) and intends to assign each respective Approved Assignee its
rights hereunder prior to Closing.

 

26.         Attorneys’ Fees. In any action between Buyer and Seller as a result
of failure to perform or a default under this Agreement, the prevailing party
shall be entitled to recover from the other party, and the other party shall pay
to the prevailing party, the prevailing party’s reasonable attorneys’ fees and
disbursements and court costs incurred in such action.

 

27.         Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.

 

28.         Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Agreement which are transmitted electronically shall be valid for all purposes,
however any party shall deliver an original signature on this Agreement to the
other party upon request.

 

29.         Anti-Terrorism. Neither Buyer or Seller, nor any of their
affiliates, are in violation of any Anti-Terrorism Law (as hereinafter defined)
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall
mean any laws relating to terrorism or money laundering, including: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

24

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

BUYER:   SELLER:       AMERICAN REALTY CAPITAL VII, LLC,   AW ST. ANDREWS, LLC,
a Delaware limited liability company   a Delaware limited liability company

 

By:   /s/ Edward M. Weil, Jr.   By:   /s/ Brian Waxman   Name: Edward M. Weil,
Jr.     Name: Brian Waxman   Title:  President     Title:  President      



Date: April 11, 2014   Date: April 11, 2014

 

    AW COUNTRYSIDE, LLC,     a Delaware limited liability company

 

    By:   /s/ Brian Waxman       Name: Brian Waxman       Title:  President    
 



    Date: April 11, 2014

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.

 

ESCROW AGENT:

 

STEWART TITLE GUARANTY COMPANY         By: /s/ Annette M. Comer         Name:
Annette M. Comer         Title: Vice President         Date: April 16, 2014  

 

 

 

 

EXHIBITS AND SCHEDULES

 

Exhibits           Exhibit A-1 - Real Property – Countryside Land       Exhibit
A-2 - Real Property – St. Andrews Land       Exhibit A-3 - List of Leases      
Exhibit A-4 - Rent Roll       Exhibit A-5   New Tenants       Exhibit B - Form
of Special Warranty Deed       Exhibit C - Form of Assignment and Assumption of
Leases, Guaranties and Security Deposits       Exhibit D - Form of Bill of Sale
      Exhibit E - Form of Assignment of Contracts, Permits, Licenses and
Warranties       Exhibit F - Form of Estoppel Certificate       Exhibit G -
Intentionally Omitted       Exhibit H - Form of Tenant Notice Letter      
Exhibit I - Warranties       Exhibit J - Service Contracts       Exhibit K -
Loan Documents

 

Schedules           Schedule 3(a) - Purchase Price Allocation       Schedule
3(b) - Loan Information       Schedule 11(f)(iv) - Tenant Improvement Allowances
      Schedule 11(f)(vi) - Rent Concessions       Schedule 11(f)(vii) - Prepaid
Rents, Security Deposits and Letters of Credit      

 

 

 

EXHIBIT A-1

 

LEGAL DESCRIPTION OF PROPERTY

 

Countryside Land

 

TRACT 1: (Fee Simple)

 

The North Half (N 1/2) of the South Two-Fifths (S 2/5) of the Southwest Quarter
(SW 1/4) of the Southeast Quarter (SE 1/4) of the Northwest Quarter (NW 1/4) of
Section 21, Township 28 South, Range 16 East, Pinellas County, Florida, more
particularly described as follows:

 

Commence at the Southwest corner of said Southwest Quarter (SW 1/4) of the
Southeast Quarter (SE 1/4) of the Northwest Quarter (NW 1/4) of Section 21,
Township 28 South, Range 16 East, thence run North 00°01'13" West, 133.47 feet;
thence South 89°30'31" East, 50.00 feet to the Point of Beginning; thence North
00°01'13" West, 133.49 feet; thence South 89°30'56" East, 621.16 feet; thence
South 00°04'02" East, 133.57 feet; thence North 89°30'31" West, 621.27 feet to
the Point of Beginning.

 

LESS the Westerly 50.00 feet thereof for right-of-way for McMullen Booth Road as
recorded in Official Records Book 6557, Page 1699, of the Public Records of
Pinellas County, Florida.

 

TRACT 2: (Fee Simple)

 

The South Third (S 1/3) of the North Three-Fifths (N 3/5) of the Southwest
Quarter (SW 1/4) of the Southeast Quarter (SE 1/4) of the Northwest Quarter (NW
1/4) of Section 21, Township 28 South, Range 16 East, Pinellas County, Florida,
more particularly described as follows:

 

Commence at the Southwest corner of said Southwest Quarter (SW 1/4) of the
Southeast Quarter (SE 1/4) of the Northwest Quarter (NW 1/4) of Section 21,
Township 28 South, Range 16 East, thence run North 00°01'13" West, 266.95 feet;
thence South 89°25'21" East, 50.00 feet to the Point of Beginning; thence North
00°01'13" West, 133.48 feet; thence South 89°31'22" East, 621.05 feet; thence
South 00°04'02" East, 133.56 feet; thence North 89°30'56" West, 621.16 feet to
the Point of Beginning.

 

LESS the Westerly 50.00 feet thereof for right of way for McMullen Booth Road as
recorded in Official Records Book 6557, Page 1699, of the Public Records of
Pinellas County, Florida.

 

TRACT 3: (Easement):

 

Together with a Non-exclusive Utility Easement as granted in Official Records
Book 6294, Page 817, of the Public Records of Pinellas County, Florida, over the
following described land:

 

A parcel of land lying in Section 21, Township 28 South, Range 16 East, Pinellas
County, Florida, explicitly described as follows:

 

Commence at the Southwest corner of the Southwest Quarter (SW 1/4) of the
Southeast Quarter (SE 1/4) of the Northwest Quarter (NW 1/4) of said Section 21;
thence on the South boundary thereof South 89 degrees 22 minutes 32 seconds East
a distance of 671.36 feet to the Southwest corner of the Southeast Quarter (SE
1/4) of the Southeast Quarter (SE 1/4) of the Northwest Quarter (NW 1/4) of said
Section 21 and the Point of Beginning; thence on the West boundary thereof North
00°06'24" West a distance of 158.52 feet; thence departing said West boundary,
North 89°53'36" East a distance of 15.00 feet, thence South 00°06'24" East,
15.00 feet East of and parallel to the West boundary of the Southeast

 

A-1

 

 

Quarter (SE 1/4) of the Southeast Quarter (SE 1/4) of the Northwest Quarter (NW
1/4) of said Section 21 a distance of 158.71 feet to a point on the South
boundary of the Southeast Quarter (SE 1/4) of the Southeast Quarter (SE 1/4) of
the Northwest Quarter (NW 1/4) of said Section 21; thence on a line 15.00 feet
East of and parallel to the Southerly projection of the West boundary of the
Southeast Quarter (SE 1/4) of the Southeast Quarter (SE 1/4) of the Northwest
Quarter (NW 1/4) of said Section 21, continue South 00°06'24" East a distance of
30 feet; thence North 89°22'32" West, a distance of 15.00 feet to a point on the
aforesaid Southerly projection of the West boundary of the Southeast Quarter (SE
1/4) of the Southeast Quarter (SE 1/4) of the Northwest Quarter (NW 1/4) of said
Section 21; thence on said Southerly projection North 00°06'24" West a distance
of 30.00 feet to the Point of Beginning.

 

A-1

 

 

EXHIBIT A-2

 

LEGAL DESCRIPTION OF PROPERTY

 

St. Andrews Land

 

PARCEL NO. 1:

 

A parcel of land lying and being in Section 9, Township 39 South, Range 19 East,
Sarasota County, Florida, and being more particularly described as follows:

 

Commence at the Northwest corner of the Southwest 1/4 of said Section 9; thence
North 89°36'06" East, along the Northerly line of the Southwest 1/4 of said
Section 9, a distance of 612.48 feet; thence South 00°23'54" East, a distance of
25.00 feet to the intersection with the Southerly right of way line of Ridgewood
Avenue as described in the instrument recorded in Official Records Book 1548, at
Page 1266, of the Public Records of Sarasota County, Florida, and to the Point
of Beginning; thence North 89°36'06" East along the said Southerly right of way
line of Ridgewood Avenue and along a line that is 25.00 feet Southerly of and
parallel with the Northerly line of the Southwest 1/4 of said Section 9, a
distance of 715.28 feet to the intersection with the Westerly right of way line
of Capri Isles Boulevard (100' wide public right of way) as shown on the Plat of
"Capri Isles, Unit 3", as recorded in Plat Book 22, at Pages 8 to 8-D, of the
Public Records of Sarasota County, Florida; thence South 00°38'51" East along
the said Westerly right of way line of Capri Isles Blvd., a distance of 355.76
feet to the intersection with the Northerly right of way line of East Venice
Avenue as described in the Order of Taking, Case No. 85-5539CA01; thence South
89°34'34" West along the said Northerly right of way line of East Venice Avenue
for the next five (5) calls, a distance of 99.00 feet; thence North 00°26'12"
West, a distance of 5.00 feet; thence South 89°34'34" West, a distance of 450.00
feet; thence South 00°25'25" East, a distance of 10.00 feet; thence South
89°34'34" West, a distance of 167.83 feet; thence North 00°23'54" West, a
distance of 126.80 feet; thence South 89°36'06" West, a distance of 178.33 feet
to the intersection with the Easterly line of the Guaranty Bank parcel described
in Official Records Book 1965, at Page 1801, of the Public Records of Sarasota
County, Florida; thence North 00°34'21" West along the said Easterly line of the
Guaranty Bank parcel and its Northerly extension, a distance of 107.21 feet;
thence North 89°36'06" East, a distance of 178.65 feet; thence North 00°23'54"
West, a distance of 127.07 feet to the Point of Beginning.

 

PARCEL NO. 2 – EASEMENT

 

TOGETHER WITH non-exclusive easements for the benefit of the above described
parcel as created by and set forth in that certain Grant of Easements and
Declaration of Use Restriction Agreement by and among St. Andrews, LLC, a
Florida limited liability company, Fifth Third Bank, a Michigan banking
corporation and Healthcare Realty Trust Incorporated, a Maryland corporation,
recorded in Official Records Instrument No. 2008158157, of the Public Records of
Sarasota County, Florida.

 

A-2

 

 

PARCEL NO. 3 - EASEMENT:

 

TOGETHER WITH non-exclusive easements for the benefit of the above described
parcel as created by and set forth in that certain Drainage and Retention Pond
Easement Agreement by and among St. Andrews, LLC, a Florida limited liability
company, Fifth Third Bank, a Michigan banking corporation and Healthcare Realty
Trust Incorporated, a Maryland corporation, recorded in Official Records
Instrument No. 2008158158, of the Public Records of Sarasota County, Florida.

 

A-2

 

 

EXHIBIT A-3

 

LIST OF LEASES

 

St. Andrews

 

1.Lease Agreement by and between AW St. Andrews, LLC a Delaware limited
liability company (successor–in-interest to Healthcare Realty Trust, Inc., a
Maryland Corporation) (“Landlord”), and Surgicare of St. Andrews, Ltd., a
Florida Limited Partnership (“Tenant”), dated April 5, 2005 and extended by
notice dated November 1, 2011 (the “Lease”) for 12,189 rentable square feet of
space located in 1350 building of the building commonly known as ‘St. Andrews
Medical Park’, located at 1350 East Venice Avenue, Venice, Florida (the
“Premises”).

 

2.Lease Agreement by and between AW St. Andrews, LLC a Delaware limited
liability company (successor–in-interest to Healthcare Realty Services, Inc., an
Alabama Corporation, as agent for Healthcare Realty Trust, Inc., a Maryland
Corporation) (“Landlord”), and Center for Sight, P.A., a Florida Professional
Association (“Tenant”), dated October 13, 2005 as amended by First Amendment
dated April 28, 2009 (the “Lease”) for 17,292 rentable square feet of space
located in 1360 building of the building commonly known as ‘St. Andrews Medical
Park’, located at 1360 East Venice Avenue, Venice, Florida (the “Premises”).

  

3.Lease Agreement by and between AW St. Andrews, LLC a Delaware limited
liability company (successor–in-interest to Healthcare Realty Services, Inc., an
Alabama Corporation, as agent for Healthcare Realty Trust, Inc., a Maryland
Corporation) (“Landlord”), and Dimensional Imaging, Inc. (“Tenant”), dated
January 18, 2011 (the “Lease”) for 2,596 rentable square feet of space located
in Suite 101 of the building commonly known as ‘St. Andrews Medical Park’,
located at 1370 East Venice Avenue, Venice, Florida (the “Premises”).

  

4.Lease Agreement by and between AW St. Andrews, LLC a Delaware limited
liability company (successor–in-interest to Healthcare Realty Services, Inc., an
Alabama Corporation, as agent for Healthcare Realty Trust, Inc., a Maryland
Corporation) (“Landlord”), and The Heart Institute of Venice, P.L.L.C., a
Florida Limited Liability Company (“Tenant”), dated May 4, 2005 as amended by
Addendum dated October 13, 2005, and by First Amendment dated March 26, 2006 and
further by Third Amendment dated February 23, 2012, (the “Lease”) for 7,383
rentable square feet of space located in Suite 102 of the building commonly
known as ‘St. Andrews Medical Park’, located at 1370 East Venice Avenue, Venice,
Florida (the “Premises”).

 

A-3

 

 

5.Lease Agreement by and between AW St. Andrews, LLC a Delaware limited
liability company (successor–in-interest to Healthcare Realty Services, Inc., an
Alabama Corporation, as agent for Healthcare Realty Trust, Inc., a Maryland
Corporation) (“Landlord”), and Quest Diagnostics Clinical Laboratories, Inc., a
Delaware Corporation (“Tenant”), dated May 25, 2010 (the “Lease”) for 2,957
rentable square feet of space located in Suite 103 of the building commonly
known as ‘St. Andrews Medical Park’, located at 1370 East Venice Avenue, Venice,
Florida (the “Premises”).

  

6.Lease Agreement by and between AW St. Andrews, LLC, a Delaware limited
liability company (“Landlord”) and Retina Care Associates of Sarasota, P.A., a
Florida Corporation (“Tenant”), dated March 24, 2014 (the “Lease”) for 1,716
rentable square feet of space located in Suite 201 of the building commonly
known as ‘St. Andrews Medical Park’, located at 1370 East Venice Avenue, Venice,
Florida (the “Premises”).

  

7.Lease Agreement by and between AW St. Andrews, LLC a Delaware limited
liability company (successor–in-interest to Healthcare Realty Services, Inc., an
Alabama Corporation, as agent for Healthcare Realty Trust, Inc., a Maryland
Corporation) (“Landlord”), and Primary Urgent Care, P.L., a Florida Professional
Limited Liability Company (“Tenant”), dated December 10, 2005 as amended by
First Amendment dated March 12, 2011, and by certain Sublease Agreement by and
between Primary Urgent Care, P.L., and Gulf Coast HMA Physician Management, LLC,
dated October 29, 2012 (the “Lease”) for 2,500 rentable square feet of space
located in Suite 202 of the building commonly known as ‘St. Andrews Medical
Park’, located at 1370 East Venice Avenue, Venice, Florida (the “Premises”)..

  

8.Lease Agreement by and between AW St. Andrews, LLC a Delaware limited
liability company (“Landlord”), and Gulf Coast HMA Physician Management, LLC, a
Florida Limited Liability Company (“Tenant”), dated January 21, 2014 (the
“Lease”) for 4,469 rentable square feet of space located in Suite 205 of the
building commonly known as ‘St. Andrews Medical Park’, located at 1370 East
Venice Avenue, Venice, Florida (the “Premises”).

  

9.Lease Agreement by and between AW St. Andrews, LLC a Delaware limited
liability company (“Landlord”), and Joseph E. Chebli, MD, FACS, Inc. P.S., a
Washington corporation (“Tenant”), dated October 2, 2013 (the “Lease”) for 2,000
rentable square feet of space located in Suite 208 of the building commonly
known as ‘St. Andrews Medical Park’, located at 1370 East Venice Avenue, Venice,
Florida (the “Premises”).

 

A-3

 

 

10.Lease Agreement by and between AW St. Andrews, LLC a Delaware limited
liability company (“Landlord”), and Comprehensive Medpsych Systems, Inc.,
(“Tenant”), dated July 16, 2013 as amended by First Amendment dated September
20, 2013 (the “Lease”) for 1,287 rentable square feet of space located in Suite
209 of the building commonly known as ‘St. Andrews Medical Park’, located at
1370 East Venice Avenue, Venice, Florida (the “Premises”).

  

11.Lease Agreement by and between AW St. Andrews, LLC a Delaware limited
liability company (“Landlord”), and DeMasi Digestive Health, P.A. (“Tenant”),
dated June 14, 2013 as amended by Amendment dated September 20, 2013 (the
“Lease”) for 3,048 rentable square feet of space located in Suite 210 of the
building commonly known as ‘St. Andrews Medical Park’, located at 1370 East
Venice Avenue, Venice, Florida (the “Premises”).

 

Countryside

 

1.Lease Agreement by and between AW Countryside, LLC a Delaware limited
liability company (successor–in-interest to HR Acquisition I Corporation, a
Maryland Corporation (“Landlord”), and Diagnostic Clinic Medical Group, P.A., a
Florida professional service corporation (“Tenant”), dated January 27, 2005 as
amended by First Amendment dated May 5, 2008, as amended by Second Amendment
dated April 4, 2012 (the “Lease”) for 50,972 rentable square feet of space
located in Suite 100 of the building commonly known as ‘Countryside Medical
Center’, located at 3131 N. McMullen Drive, Safety Harbour, Florida (the
“Premises”).

 

A-3

 

  

EXHIBIT A-4

 

RENT ROLL

 

 

Applefield Waxman Management, LLC Page: 1 Rent Roll Date: 04/11/2014 AW St.
Andrews Medical Park (awstand) Time: 2:25 pm As of: 04/11/2014    

 





   Unit   Unit
Sq Ft   Name  Move In  Lease From  Lease Exp 

Charge

Code

 

Annual

Amount

  

Monthly

Amount

   $ per S.F.  Current/Notice Residents                                  
awstand   *1350   12,189   St Andrew Surgery Center  4/5/05  4/1/2005  3/31/16 
cam   60,025.08    5,002.09    4.92                           rent 
 321,165.72    26,763.81    26.35                           Total   381,190.80  
 31,765.90    31.27  awstand   *1360   17,292   Center for Sight  4/28/09 
1/1/2011  12/31/20  rent   401,270.76    33,439.23    23.21                    
      Total   401,270.76    33,439.23    23.21  awstand   101    2,596  
Dimensional Imaging, Inc.  2/1/11  2/1/2011  1/31/16  cam   907.68    75.64  
 0.35                           rent   56,722.56    4,726.88    21.85         
                 Total   57,630.24    4,802.52    22.20  awstand   102  
 7,383   The Heart Institute of Venice  8/1/05  8/1/2005  9/30/17  rent 
 168,332.40    14,027.70    22.80                           Total   168,332.40  
 14,027.70    22.80  awstand   103    2,957   Quest Diagnostics Clinical Lab 
6/1/10  6/1/2010  2/29/16  rent   72,742.20    6,061.85    24.60              
            cam   3,881.04    323.42    1.31                           Total 
 76,623.24    6,385.27    25.91  awstand   104    2,591   VACANT             
 0.00    0.00    0.00                           Total   0.00    0.00    0.00 
awstand   201    1,716   Retina Assoc. of Sarasota P.A  1/14/08  3/1/2014 
2/28/19  rent   40,996.92    3,416.41    23.89                          
concess   -40,996.92    -3,416.41    0.00                           Total 
 0.00    0.00    23.89  awstand   202    2,500   Primary Urgent Care, P.L. 
4/1/06  4/1/2006  3/31/16  cam   714.36    59.53    0.29                       
   rent   57,525.00    4,793.75    23.01                           Total 
 58,239.36    4,853.28    23.30  awstand   205    4,469   VACANT             
 0.00    0.00    0.00                           Total   0.00    0.00    0.00 
awstand   208    2,000   Joseph E. Chebli, MD, FACS, Inc. PS  3/1/14  4/1/2014 
3/31/19  rent   42,000.00    3,500.00    21.00                           Total 
 42,000.00    3,500.00    21.00  awstand   209    1,287   Comprehensive Medpsych
Systems, Inc.  11/1/13  11/1/2013  10/31/16  rent   22,522.44    1,876.87  
 17.50                           Total   22,522.44    1,876.87    17.50 
awstand   210    3,048   DeMasi Digestive Health, P.A.  11/1/13  11/1/2013 
10/31/16  rent   54,864.00    4,572.00    18.00                           Total 
 54,864.00    4,572.00    18.00  awstand   BOMA    413   BOMA  5/1/12          
 0.00    0.00    0.00                           Total   0.00    0.00    0.00 





 

Future Residents/Applicants

 

A-4

 

  

RENT ROLL (cont’d)

 

Applefield Waxman Management, LLC Page: 2 Rent Roll Date: 04/11/2014 AW St.
Andrews Medical Park (awstand) Time: 2:25 pm As of: 04/11/2014    

  

   Unit   Unit
Sq Ft   Name  Move In  Lease From  Lease Exp  Charge
Code  Annual
Amount   Monthly
Amount   $ per S.F. Future Resident/Applicants                                
awstand   205    4,469   Gulf Coast HMA Physician Mgmt., LLC  6/1/14  6/1/2014 
5/31/19      0.00    0.00   0.00                          Total   0.00    0.00  
0.00

 

   Square
Footage   % S.F   Annual
Charges   Monthly
Charges  Current/Notice Res.             1,262,673.24    105,222.77  Future
Residents/Applicants             0.00    0.00  Occupied Units   53,381  
 88.32%           Vacant Units   7,060    11.68%           Totals:   60,441  
 100.00%   1,262,673.24   105,222.77 



 

Summary of Charges by Charge Code (Current/Notice residents only)



 

   Month   Annual  cam   5,460.68    65,528.16              concess 
 -3,416.41    -40,996.92              rent   103,178.50    1,238,142.00         
    Total   105,222.77    1,262,673.24 

 

A-4

 

  

RENT ROLL (cont’d)

 

Applefield Waxman Management, LLC Page: 1 Rent Roll Date: 04/11/2014 AW
Countryside Medical Arts (awcount) Time: 2:58 pm As of: 04/11/2014    

  

   Unit   Unit
Sq Ft   Name  Move In  Lease From  Lease Exp  Charge
Code  Annual
Amount   Monthly
Amount   $ per S.F.  Current/Notice Residents                                  
awcount   100    50,972   Diagnostic Clinic Medical Group, P.A.  4/18/12 
4/18/2012  12/31/24  rent   777,823.92    64,818,66    15.26                    
      retrec   83,829.84    6,985.82    1.64                           Total 
 861,653.76    71,804.48    16.90 

 

   Square
Footage   % S.F   Annual
Charges   Monthly
Charges  Current/Notice Res.             861,653.76    71,804.48  Future
Residents/Applicants             0.00    0.00                        Occupied
Units   50,972    100.00%           Vacant Units   0    0.00%                  
              Totals:   50,972    100.00%   861,653.76    71,804.48 

 

Summary of Charges by Charge Code (Current/Notice residents only)

  

   Month   Annual  rent   64,818.66    777,823.92              retrec 
 6,985.82    83,829.84              Total   71,804.48    861,653.76 

 

A-4

 

 

EXHIBIT A-5

 

NEW TENANTS

 

St. Andrews Medical Park

 

Suite  SF   Tenant  Move In  Lease From  Lease Exp 205   4,469   Gulf Coast HMA
Physician Mgmt., LLC  6/1/14  6/1/2014  5/31/19

 

Countryside

 

[NONE]



 

A-5

 

  

EXHIBIT B

 

FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]

 

This document prepared by:
(and return to :)

 

___________________________
___________________________
___________________________
___________________________

 

Tax Parcel No. ______________________________

 

SPECIAL WARRANTY DEED

 

THIS INDENTURE, made on the _____ day of ______________, 2014, by and between
___________________________________, a ___________________________ ("Grantor"),
and ________________________________________, a ______________, whose address is
________________________________ ("Grantee")

 

WITNESSETH:

 

THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon and (a) all
right, title and interest, if any, of Grantor in and to any streets and roads
abutting the above described premises to the center lines thereof and (b) the
appurtenances and all the estate and rights of Grantor in and to said premises.

 

TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming by, under or through Grantor, but not otherwise.

 

B-1

 

  

IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.

 

  GRANTOR:                   By:     Name:   Its:

 

[ACKNOWLEDGMENT]

 

B-2

 

  

EXHIBIT C

 

FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASES, GUARANTIES AND SECURITY DEPOSITS

 

______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to those leases described in
Exhibit A attached hereto and made a part hereof (as amended from time to time,
the “Leases”), including any and all security deposits under the Leases,
together with all of Assignor’s right, title and interest in and to those lease
guaranties described in Exhibit B attached hereto and made a part hereof (as
amended from time to time).

 

Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Leases arising or accruing prior to the date
of this Assignment. Subject to the limitations set forth below, Assignee does
hereby agree to defend, indemnify and hold harmless Assignor from any liability,
damages (excluding speculative damages, consequential damages and lost profits),
causes of action, expenses and reasonable attorneys' fees incurred by Assignor
by reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Leases arising or accruing on and after the date of
this Assignment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-1

 

  

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2014, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.

 

  ASSIGNOR:               By:     Name:     Title:         ASSIGNEE:            
  By:       Name:       Title:  

 

C-2

 

  

EXHIBIT A

 

Leases

 

[Seller to prepare Exhibit]

 

C-3

 

 

EXHIBIT B

 

Guaranties

 

[Seller to prepare Exhibit]

 

C-4

 

  

EXHIBIT D

 

FORM OF BILL OF SALE

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.

 

Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

D-1

 

  

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2014.

 

  SELLER:               By:           Name:           Title:  

 

D-2

 

 

 

SCHEDULE A

 

TO BILL OF SALE

 

[Add legal description of Real Property]

 

D-3

 

  

EXHIBIT E

 

FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES

 

THIS ASSIGNMENT, made as of the ___ day of ________, 2014, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).

 

WITNESSETH:

 

WHEREAS, by Agreement for Purchase and Sale of Real Property (the “Purchase
Agreement”) having an effective date of ________, 2014, between Assignor and
American Realty Capital VII, LLC, Assignee’s predecessor-in-interest under the
Purchase Agreement, Assignee has agreed to purchase from Assignor as of the date
hereof, and Assignor has agreed to sell to Assignee, that certain property
located at ________________________ (the “Property”); and

 

WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.

 

This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

E-1

 

 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.



 

  ASSIGNOR:           a  

 

  By:     Name:     Title:  



 

E-2

 

  

EXHIBIT F

 

FORM OF ESTOPPEL CERTIFICATE

 

The undersigned hereby certifies to American Realty Capital VII, LLC (“ARC
VII”), [ARHC CSCLWFL01, LLC][ARHC SAVENFL01, LLC] (“Approved Assignee”; ARC VII
and Approved Assignee are hereinafter referred to, individually and
collectively, as “Buyer”), [Lender] (“Lender”) and their respective successors
and assigns as follows:

 

1.                            The undersigned is the tenant under that certain
[insert title of lease document] [(the “Original Lease”)], dated as of _________
__, ____, by and between _________________________ (“Landlord”) and
_________________________ (“Tenant”), pursuant to which Tenant leases certain
premises known as [Suite ____], consisting of _______ rentable square feet, at
that real property located at _________________________________________ (the
“Premises”).

 

2.                            The Original Lease has been amended as follows:

 

a.           

 

b.           

 

c.            (the Original Lease, as amended, is hereinafter referred to as the
“Lease”).

 

3.          Except as set forth in paragraph 2 above, the Lease has not been
modified, changed, altered, supplemented or amended in any respect, nor have any
provisions thereof been waived.

 

4.          The Lease is valid and in full force and effect on the date hereof.
The Lease represents the entire agreement between Landlord and Tenant with
respect to the Premises and the land on which the Premises are situated.

 

5.          Tenant is not entitled to, and has made no agreement with Landlord
or its agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.

 

6.          The initial term of the Lease began on __________ __, _____ and
expires on ________ __, 20__. The Rent Commencement Date was __________ __,
____. Tenant has accepted possession of the Premises and is open for business.
Tenant has not sublet all or a portion of the Premises to any sublessee and has
not assigned, transferred or encumbered any of its rights or interests under the
Lease.

 

7.          Tenant has no outstanding options or rights to renew or extend the
term of the Lease, except as follows: ________________ (if none, please state
“none”). Tenant has no outstanding expansion options, other options, rights of
first refusal or rights of first offer to

 

F-1

 

  

purchase the Premises or any part thereof and/or the land on which the Premises
are situated, or rights of first offer to lease with respect to all or any part
of the Premises.

 

8.          The [Base Annual Rent] payable under the Lease is currently
$____________ ($_________ monthly). Such [Base Annual Rent] payable under the
Lease shall be adjusted during the initial term of the Lease as follows:

 

(a) ___________________________________;

 

(b) ___________________________________; and

 

(c) ___________________________________. [MODIFY AS NEEDED TO SHOW EACH
SCHEDULED RENT INCREASE]

 

Such base rent and any additional rent has been paid through and including the
month of ____________, 2014. No such rent (excluding security deposits) has been
paid more than one (1) month in advance of its due date.

 

8.          Tenant's security deposit, if any, is $_________________ (if none,
please state “none”). Tenant has paid last month’s rent in the amount of
$______________________.

 

9.          No event has occurred and no condition exists that constitutes, or
that with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.

 

10.         (a)          All required contributions by Landlord to Tenant on
account of Tenant's improvements have been received by Tenant and all of
Tenant's tenant improvements have been completed in accordance with the terms of
the Lease.

 

(b)          Landlord has satisfied all its obligations to Tenant arising out of
or incurred in connection with the construction of the tenant improvements on
the Premises and no off-set exists with respect to any rents or other sums
payable or to become payable by the Tenant under the Lease.

 

11.         All licenses necessary for using and operating the Premises as a
medical office are held by Tenant and are in full force and effect.

 

12.         This Certificate is delivered to induce Buyer to acquire the
Premises and Lender to approve Buyer’s assumption of Landlord’s financing in
connection with such acquisition, with the understanding that Buyer and Lender
shall rely upon the truth of the matters set forth in this Certificate.

 

[SIGNATURE PAGE FOLLOWS]

 

F-2

 

  

The undersigned is duly authorized to execute this Certificate on behalf of
Tenant.

 

Dated: ____________, 2014

 

TENANT:

 

____________________, a ________________

 

By:______________________
Name:

Title:

 

[DELETE THE FOLLOWING SECTION IF THE LEASE IS NOT GUARANTEED]

 

[_________________________, a _________________________] (“Guarantor”) certifies
to and for the benefit of Buyer, Lender and their respective successors and
assigns as follows:

 

With respect to that certain [Guaranty], dated as of ________ __, ____, by
Guarantor to and for the benefit of Landlord (the “Guaranty”): (a) Guarantor is
the guarantor of the Lease pursuant to the Guaranty; (b) the Guaranty has not
been modified, changed, altered, supplemented or amended in any respect, nor
have any provisions thereof been waived; (c) the Guaranty is valid and in full
force and effect on the date hereof; and (d) no voluntary actions or, to
Guarantor’s best knowledge, involuntary actions are pending against Guarantor
under the bankruptcy laws of the United States or any state thereof. This
Certificate is delivered to induce Buyer to acquire the Premises and Lender to
approve Buyer’s assumption of Landlord’s financing in connection with such
acquisition, with the understanding that Buyer and Lender shall rely upon the
truth of the matters set forth in this Certificate. The undersigned is duly
authorized to execute this Certificate.

 

Dated: ____________, 2014         [USE FOLLOWING SIGNATURE BLOCK FOR ENTITY
GUARANTOR]       GUARANTOR:       ____________________,   a ________________    
  By:       Name:     Title:       [USE FOLLOWING SIGNATURE BLOCK FOR PERSONAL
GUARANTOR]

 

F-3

 

  

  GUARANTOR:           Name:

 

F-4

 

  

EXHIBIT G

 

INTENTIONALLY OMITTED

  

G-1

 

  

EXHIBIT H

 

FORM OF NOTICE TO TENANT

 

________________ ___, 2014

 

TO: [INSERT TENANT’S NOTICE ADDRESS FROM LEASE]

 

Re: Notice of Change of Ownership of ______________________________

 

Ladies and Gentlemen:

 

YOU ARE HEREBY NOTIFIED AS FOLLOWS:

 

That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [ARHC CSCLWFL01, LLC][ARHC SAVENFL01, LLC] (the
“New Owner”) and assigned to New Owner, all of the undersigned’s right, title
and interest under that certain Lease, dated _________, between ________as
tenant and ____________as landlord (the “Lease”), together with any security
deposits or letters of credit held thereunder.

 

Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:

 

[ARHC CSCLWFL01, LLC][ARHC SAVENFL01, LLC]

c/o American Realty Capital

7621 Little Avenue, Suite 200

Charlotte, North Carolina 28226

Attention: Regional Asset Manager

 

With a copy to:

 

[ARHC CSCLWFL01, LLC][ARHC SAVENFL01, LLC]

c/o American Realty Capital

405 Park Avenue, 15th Floor

New York, NY 10022

Attention: General Counsel

 

You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

H-1

 

  

  Very truly yours,   [PRIOR LANDLORD)       By:     Name:     Title:  

 

H-2

 

  

EXHIBIT I

 

WARRANTIES

 

ST. ANDREWS

 

Vendor  Description  Start Date  Expiration  Warranty Term/Notes Automated
Business Control Systems  Building Temperature Automation System  11/1/2013 
11/1/2014  1 year               Sutter Roofing Company  Red Shield Roofing
System Warranty  8/21/2009  8/21/2029  20 years               Centimark Roof
Systems  Roof Warranty  5/31/2007  5/31/2022  15 years               Centimark 
Assignment of Centimark Corporation Warranty  5/31/2007  5/31/2022            
     Craft Equipment Company  Fire Extinguishers, FE Cabinets & Toilet
Accessories Workmanship Guarantee  11/1/2013  11/1/2014  1 year              
Dolphin Innovations  Drywall, Metal Frame, Wall Insulation  11/1/2013 
11/1/2014  1 year               NuSons Electric, Inc.  Electrical - 2nd Floor
tenant improvements  11/1/2013  11/1/2014  1 year               Tyco / Simplex
Grinnell  Additions to existing fire alarm system  10/30/2013  10/29/2014  1
year               Alliance Fire & Safety  Fire Sprinkler System  11/1/2013 
11/1/2014  1 year               Aldrich Flooring, Inc.  Flooring - 2nd floor
tenant improvements  11/1/2013  11/1/2014  1 year               Suncoast
Commercial Door & Hardware  Frames/Doors/Hardware - 2nd TI  11/1/2013 
11/1/2014    Daybar Metal Industries  Holly Metal Frames  11/1/2013  10/31/2023 
10 year warranty/lifetime against rust Masonite  Prehung Wood Doors  11/1/2013 
10/31/2014  1 year Doormerica  Wood Doors  11/1/2013  10/31/2015  2 year /
lifetime on some National Guard Products  Lite kit  11/1/2013  10/31/2015  2
year warranty Cal-Royal  Hinges, wall stops, floor stops  11/1/2013     Lifetime
warranty PDQ  Locksets  11/1/2013     varies per product Harney Hardware 
Closers  11/1/2013  10/31/2023  10 year warranty Johnson Hardware  Pocket
rollers and track  11/1/2013     Lifetime Rockwood  Pocket door pull  11/1/2013 
10/31/2014  1 year Pemko  Door bottom  11/1/2013  10/31/2023  10 years         
     LaGasse Plumbing  Plumbing workmanship and materials  11/1/2013  11/1/2014 
1 year               Walltech  Painting and Wallcovering  11/1/2013  11/1/2014 
1 year               Absolute Window  Windows  11/1/2013  11/1/2014  1 year

 

COUNTRYSIDE

 

[NONE]

 

I-1

 

  

EXHIBIT J

 

SERVICE AGREEMENTS

 

Vendor Schedule

St. Andrews

 

      Under  Commencement    Service Type  Vendor  Contract  Date  Expiration
Date Elevator Services  Thysenkrupp tenantive  Yes  1/1/2014  12/31/2014
Fire/Life Safety - Fire Alarm  Alliance Fire & Safety  Yes  1/1/2014  12/31/2014
Fire/Life Safety - Fire Sprinkler  Alliance Fire & Safety  Yes  1/1/2014 
12/31/2014 Fire Alarm Monitoring  Alliance Fire & Safety  Yes  1/1/2014 
12/31/2014 HVAC  Crowther  Yes  1/1/2014  12/31/2014 Janitorial Services  Jani
King  Yes  1/1/2014  12/31/2014 Janitorial Services - Window Cleaning  N/A  No 
     Landscaping  Total Landscape Care  Yes  1/1/2014  12/31/2014 Landscaping -
Irrigation  Total Landscape Care  Yes  1/1/2014  12/31/2014 Pest Control  Good
News Pest Control  Yes  1/1/2014  12/31/2014 Utilities - Telephone Service 
Verizon  No       Waste Services/Trash Removal  City Of Venice  No            
        *General Contractor  Jeff Charlotte Construction  Yes  5/1/2014 
9/15/2014



* This contract is for the tenant improvement buildout for Gulf Coast Medical
Suite 205. This project is currently in for permit.

 

Countryside

 

      Under  Commencement  Contract Expire Service Type  Vendor  Contract  Date 
Date HVAC  Mecon, Inc.  Yes  4/1/2014  3/31/2015 Roof Maintenance  Crowther 
Yes  8/20/2012  8/19/2015 Lake Maintenance (Retention Pond)  Florida Aquatic
Management, Inc.  Yes  8/1/2013  7/31/2015

  

J-1

 

 

EXHIBIT K

 

LOAN DOCUMENTS

 



1Promissory Note A, dated April 18, 2012, in the principal amount of $13,200,000
executed by AW St. Andrews, LLC and AW Countryside, LLC in favor of General
Electric Capital Corporation

 

2Promissory Note B, dated April 18, 2012 in the principal amount of $500,000
executed by AW St. Andrews, LLC and AW Countryside, LLC in favor of General
Electric Capital Corporation

 

3Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
executed by AW Countryside, LLC in favor of General Electric Capital Corporation
and recorded in Official Record Book 17559, Page 838, Public Records of Pinellas
County, Florida.

 

4Assignment of Leases and Rents executed by AW Countryside, LLC in favor of
General Electric Capital Corp. and recorded in Official Record Book 17559, Page
858, Public Records of Pinellas County, Florida

 

5Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
executed by AW St. Andrews, LLC in favor of General Electric Capital Corporation
and recorded in Official Records Instrument # 2012050118, Public Records of
Sarasota County, Florida.

 

6Assignment of Leases and Rents executed by AW St. Andrews, LLC in favor of
General Electric Capital Corp. and recorded in Official Record Instrument #
2012050120, Public Records of Sarasota County, Florida

 

7Loan Agreement dated April 18, 2012 between General Electric Capital
Corporation and AW St. Andrews, LLC and AW Countryside, LLC

 

[Seller to prepare Exhibit]

 

K-1

 

  

Schedule 3(a)

 

Purchase Price Allocation

 

Property  Purchase Price  Countryside Property  $9,342,388.00  St. Andrews
Property  $13,657,612.00  Total  $23,000,000.00 

 

Schedule 3(a)

 

  

Schedule 3(b)

 

Loan Information

 

Property  Original
Principal
Balance   Outstanding Loan
Balance (as of
4/1/2014)   Interest
Rate   Loan
Maturity
Date Countryside Property  $6,072,000.00   $5,984,747.98    5.99%  5/1/2017 St.
Andrews Property  $7,128,000.00   $6,950,554.31    5.99%  5/1/2017

 

Schedule 3(b)

 

 

Schedule 11(f)(iv)

 

Tenant Improvement Allowances

 

Tenant Improvement Allowances

 

Tenant  Remaining Cost   Comments           St. Andrews         Gulf Coast
Medical HMA Physician Management, LLC  $304,235.00   Estimated project cost plus
architectural fees           Countryside         Diagnostic Clinic Medical
Group, P.A.  $59,177.26   Allowance Remaining

 

Schedule 11(f)(iv)

 

  

Schedule 11(f)(vi)

 

Rent Concessions

 

[NONE]

 

Schedule 11(f)(vi)

 

  

Schedule 11(f)(vii)

 

Prepaid Rents, Security Deposits and Letters Of Credit

 

Countryside Medical Arts      Security   Last Month      Tenant Name     
Deposit   Rent   Total                    Diagnostic Clinic Medical Group, PA 
 100    -    -    -                            Total   $-        $- 

 

St. Andrews      Security   Last Month      Tenant Name      Deposit   Rent  
Total                    Dimensional Imaging   101    4,326.67    -    4,326.67 
The Heart Institute   102    10,050.16    -    10,050.16  Quest Diagnostics 
 103    5,544.38    -    5,544.38  Retina Assoc   201    2,983.69    -  
 2,983.69  Primary Urgent Care   202    3,750.00    -    3,750.00  Comprehensive
Medpsych   203    1,900.00    2,130.56    4,030.56  DiMasi Digestive Health 
 205    4,000.00    5,435.60    9,435.60  Joseph E. Chebli, MD, FAC   208  
 3,500.00    4,215.03    7,715.03                            Total  
$36,054.90   $11,781.19   $47,836.09                            Grand Total  
$36,054.90   $11,781.19   $47,836.09 

 

Notes:

DiMasi Digestive Health - Last month rent billed but not collected yet
(5,435.60), as of 4/11/14.

 

Joseph E. Chebli, MD, FAC - Additional deposit & last month rent billed but not
collected yet ($1,750 + $4,215.03

= $5,965.03), as of 4/11/14.

  

Schedule 11(f)(vii)

 